     Case 1:19-cv-00917-AWI-JLT Document 28 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL NIVARD BEATON,                                  No. 1:19-cv-00917-AWI-JLT (PC)

12                        Plaintiff,
                                                           ORDER ADOPTING FINDINGS AND
13            v.                                           RECOMMENDATIONS AND DISMISSING
                                                           ACTION FOR FAILURE TO STATE A
14    STATE OF CALIFORNIA, et al.,                         CLAIM

15                        Defendants.
                                                           (Doc. No. 26)
16

17          Plaintiff Paul Nivard Beaton is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 17, 2020, the assigned magistrate judge filed findings and recommendations,

21   recommending that this action be dismissed for failure to state a claim on which relief can be

22   granted. (Doc. No. 26.) Given that Plaintiff had received two opportunities to amend his

23   complaint (Doc. Nos. 11, 16), the magistrate judge found that further amendment would be futile.

24   (Doc. No. 26 at 1, 7.)

25          Plaintiff filed objections to the findings and recommendations on July 28, 2020. (Doc.

26   No. 27.) Therein, Plaintiff states that he is filing the objections to preserve his right to appeal (see

27   id. at 1, 2), but he does not address the analysis set forth in the findings and recommendations or

28   otherwise provide justification to reject or modify them.
     Case 1:19-cv-00917-AWI-JLT Document 28 Filed 12/01/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

 3   objections, the Court finds the findings and recommendations to be supported by the record and

 4   proper analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      The findings and recommendations filed on July 17, 2020 (Doc. No. 26) are

 7                  ADOPTED in full;

 8          2.      This action is DISMISSED for failure to state a claim on which relief can be

 9                  granted; and
10          3.      The Clerk of the Court is directed to close this case.

11
     IT IS SO ORDERED.
12

13   Dated: December 1, 2020
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
